LatimeR, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
Accused pleaded guilty to the charge of unauthorized absence, and as to the bigamy count there can be no doubt that the deposed testimony of his wife was properly admitted against him. Paragraph 148e, Manual for Courts-Martial, United States, 1951; Wigmore, Evidence, 3d ed, § 2239 (3). See also United States v Leach, 7 USCMA 388, 22 CMR 178. Accordingly, I agree there is no infirmity in accused’s convictions for the aforementioned offenses. From the remainder of the majoi-ity opinion, however, I must disassociate myself.
*543In the recent case of United States v Wooldridge, 10 USCMA 510, 28 QMR 76, I set forth in my separate opinion my view that forgery of a spouse’s allotment check indeed constitutes an injury to her, thus bringing her testimony within the exception to the general rule of privilege. That reasoning is equally applicable in the case at bar. I sense in this instance, however, that additional matters have been injected upon which I desire to make my position clear. First, the facts concerning the wife’s bad character were furnished solely by the accused in his attempt to justify his forgeries and under trial conditions which allowed no rebuttal. Even if true, they are irrelevant to any issue before us for the reason that immorality does not affect authorization or need for living expenses. Second, the majority opinion may leave the impression that the accused’s wife authorized him '■o endorse her checks. Obviously, if that were true, the endorsement would not be forged, and thus, as to the Article 123 offenses, we would never reach the question upon which we granted review. Brief reference to the record makes it clear there was no consent.
As to each check, accused’s wife testified unequivocally that the endorsements were not hers and that she authorized no one to endorse the checks, and she specifically stated she had never authorized accused to sign her name on any document. And apart from his incriminating pretrial statements, accused took the stand in his own behalf. He not only judicially admitted endorsing the checks with her signature and cashing them, but also admitted his wife never told him he could place her endorsement on any check. Nor does the wife’s statement to accused that he could do with the checks as he liked provide a foundation for consent. She had already categorically denied granting authority, and her testimony that she told accused she didn’t care what he did with the checks must be considered in light of the fact that immediately preceding this statement he had informed her he was going to stop her allotment and return the cheeks “back to Washington,” which she believed he could do and which led her to believe she would not receive any more checks. Manifestly, when the testimony is taken in context, there can be no claim that accused had authority. Rather he at best raised an issue of honest mistake of fact, which defense was properly instructed upon and rejected by the triers of fact.
Thus, the only question here involved is that of the husband-wife privilege and, for the reasons I set forth in the Wooldridge case, supra, I conclude accused’s wife was indeed an injured party. Accordingly, I find her testimony as to the forgeries to have been properly admitted against him.
I would affirm the decision of the board of review.